DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action was written in response to the Applicants Remarks filed 4/29/22.  Claims 1-5, 7-14, and 16-21 are pending.  Claims 1-5, 7-9, and 19-21 have been examined.  Claims 10-14, 16-18 are withdrawn.  Claims 19-21 are new.  Claims 6 and 15 have been cancelled.
Withdrawn Rejections
The 103(a) rejections of the claims under Takama (US 2008/0289466) in view of Moline (US 3,765,909) have been withdrawn due to the amendment to claim 1.
Claim Objections
Claims 20 and 21 are objected to because the claims are redundant.  Both claims recite a location of a score being on the top of a piece of bread.  However, the claims are recite the same location but in different ways.  The claims end up being redundant not because the words are the same but because when interpreting the location of the score on the bread, these scores are in the same location, the top surface of the bread.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite “controlled expansion” and “opening is restricted”.  There is no language regarding controlled expansion and restricted opening in the specification or the claims as originally filed.  Further controlled expansion is a specific result that Applicants do not necessarily are support for.  Applicants have support for the opening of the bread on areas that are scored but calling this expansion controlled is more specific than what is shown in the Figures.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takama (US 2008/0289466) in view of Ruth https://cooktildelicious.com/scoring-bread/ May 16, 2017.
Regarding Claim 1:  Takama discloses a method of producing dough pieces [abstract].  Takama discloses placing dough on a conveyor and cutting the dough into strips and then pieces [abstract]. 
Takama does not disclose freezing the dough.
Takama does not disclose scoring the upper surface of the frozen dough piece.
Ruth discloses a method of making dough and in the process discloses chilling or freezing dough and then scoring the chilled or frozen dough [pg. 2].  Ruth discloses scored dough where inner portion is exposed and open during baking [Figs].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Takama to include a step of freezing the dough as in Ruth in order to preserve the dough and to firm up the dough in order to make it withstand scoring as soft bread dough can be delicate.  Further, it would have been obvious that the scored portions would have opened up as this occurs due to weakened spots in the dough and the scoring provides for controlled eruptions [pgs. 1 and 2].
Regarding Claim 3:  Takama as modified discloses as discussed above in claim 1.  Takama does not disclose scoring dough with a saw blade (claim 3).
Ruth discloses scoring dough with lame or blade [pg. 2].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of modified Takama to include scoring with a blade as in Ruth since it is known in the art and that a saw blade would have been an obvious variant of a blade.
Regarding Claims 20 and 21:  Takama as modified discloses as discussed above in claim 1.  Takama does not disclose wherein the at least one score is located between the opposing side surfaces so that the controlled expansion and opening is restricted to between the side surfaces (claim 20);  Takama does not disclose wherein the at least one score is located between the end surfaces so that the controlled expansion and opening is restricted to entirely between the end surfaces. (claim 21).
Ruth discloses in its figures multiple scores made between the ends of the dough and between the sides of the bread dough [pages 1, 3, 5, 6,].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Takama to include at least one score between the sides and between the ends of the bread piece as in Ruth in order to provide a predictable location for dough to expand and for a decorative effect. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takama (US 2008/0289466) in view of Ruth https://cooktildelicious.com/scoring-bread/ May 16, 2017 as applied to claim 1 above and in further view of Ross et al. (WO 2004/039163).
Regarding Claim 2:  Takama discloses as discussed above in claim 1.  Takama does not disclose applying a coating after scoring.
Ross discloses applying a topping/coating after scoring dough [pg. 5, lines 12-15; pg. 16, lines 9-15].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of modified Takama to include the step of adding a topping after scoring as in Ross in order to provide additional flavoring or texture to the dough.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takama (US 2008/0289466) in view of Ruth https://cooktildelicious.com/scoring-bread/ May 16, 2017as applied to claim 1 above and in further view of Ribble (US 2003/0024360).
Regarding Claims 4 and 5:  Takama discloses as discussed above in claim 1. Takama does not disclose scoring dough with a water knife (claim 4); laser (claim 5).
Ribble discloses using lasers or water jets for cutting dough [0050].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of modified Takama to include using lasers or water jets for the step of scoring as in Ribble since they are alternatives of a processes using knives or blades.  Ribble utilizes the term “cutting” however it would have been obvious to modify the depth at which the laser or water jet entered the dough so that it was not cut completely.
Claims 7, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takama (US 2008/0289466) in view of Ruth https://cooktildelicious.com/scoring-bread/ May 16, 2017 as applied to claim 1 above and in further view of Moidl et al. (US 2007/0178208).
Regarding Claims 7 and 8:  Takama discloses as discussed above in claim 1. Takama does not disclose wherein cutting the dough sheet includes cutting the dough sheet with at least one circular blunt-edge cutter, and the at least one circular blunt-edge cutter is configured to cut the dough sheet as the at least one circular blunt-edge cutter rotates (claim 7); wherein the at least one circular blunt-edge cutter has a dough engaging portion which presses an upper skin of the dough piece toward a lower skin of the dough piece and pinches the upper and lower skins together in
forming the dough piece (claim 8).
Moidl discloses a blunt edge dough cutter [0002].  Moidl disclose that the cutter pulls a first surface to a second surface and then pinches them together to form a bun [0002].
 At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Takama to include the step of cutting the dough with a blunt edge cutter and forming dough pieces as in Moidl since utilizing a blunt edge dough cutter is within the scope of one of ordinary skill looking to cut dough.
Regarding the apparatus, the determination of patentability is based on the recited method and does not depend on the specifics of the apparatus used to execute the method. Here, the products resulting from the process of modified Takama are the same or substantially similar to those obtained in the inventive process and therefore does not depend upon the apparatus of claim 7 and 8.
Regarding Claim 19:  Takama discloses as discussed above in claim 1.  Takama does not disclose wherein the dough piece is formed to create a bread roll.
Moidle discloses forming small baked articles including hamburger buns, dinner rolls, hard rolls, Kaiser rolls (all types of bread rolls) [abstract; 0003; 0054].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the teaching of Takama to include small baked article like the rolls in Moidle since the cutting dough into pieces of Takama allows for the formation of small baked bread products.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takama (US 2008/0289466) in view of Ruth https://cooktildelicious.com/scoring-bread/ May 16, 2017 as applied to claim 1 above and in further view of Taylor et al. (US 3,436,232).
Regarding Claim 9:  Takama discloses as discussed above in claim 1.  Takama does not disclose partially proofing dough before freezing the dough piece such that the dough piece needs
to be thawed and further proofed before being baked.
Taylor discloses partially proofing dough before freezing [abstract].  Taylor also discloses thawing dough and then proofing and baking [abstract; col. 4, lines 14-25; claim 1].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of modified Takama to include the step of partially proofing before freezing, thawing, and finish proofing and baking as in Taylor in order to reduce time for complete proofing before baking [col. 4, lines 19-25].
Conclusion
The 103(a) rejections of the claims under Takama (US 2008/0289466) in view of Moline (US 3,765,909) have been withdrawn due to the amendment to claim 1.
The Applicants assert that Takama and Moline are not drawn to the same bakery products with Takama being drawn to cutting general dough and Moline being drawn to pizza and that one would not have modified Takama with Moline to provide “dough pieces that are predictably breakable”.  
	The Examiner disagrees and notes that even though the dough of Takama was cut into pieces, each piece could have been scored by the method of Moline in order to be predictably cut.  Nonetheless, the Applicants arguments are moot since Applicants have amended the claim to indicate that upon baking the bread the scored portion opens up to expose some of the internal region of the bread.  The rejection has been withdrawn and a new secondary reference has been included to meet the new limitation.
	Regarding Ross, the Applicants assert that Ross is not related to the instant scoring process  and that the toppings of Ross are provided before freezing not after.
The Examiner notes that the rejection has been modified to meet the limitation of freezing before scoring for the claimed result upon baking.  The Examiner notes that since those claim limitations have been met by the new reference, that Ross is sufficient to meet the limitation where a topping is applied to scored dough.  Topping of the scored bread, whether it was topped frozen or not would provide the same effect upon baking.                                                                                                                                                                                 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793